DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. No. 2021/0126349, hereinafter “Zhou”), in view of Mow et al. (US Pub. No. 2015/0280771, hereinafter “Mow”).

Regarding claim 1, Zhou in figures 1-5 discloses an antenna structure comprising: a housing (Fig. 1), the housing comprising a metallic side frame (101) and a metallic back board (back cover 102), the metallic side frame (101) positioned at a periphery of the metallic back board (102, see also [48]), wherein the metallic side frame (101) defines a first gap, a second gap, and a third gap (Fig. 3-5: gaps 2335 d, e, k), the metallic back board defines a slot (see 231b), the slot and the three gaps (231b and 2335 d, e, k) divide a first radiation portion, a second radiation portion, and a third radiation portion (2331 f/e/d) from the metallic side frame (see Fig. 4); wherein the metallic side frame between the first gap and the second gap (2335 e/d) forms the first radiation portion (2331f), the metallic side frame between the first 
 Zhou does not disclose: a connection capacitor, the connection capacitor crossing the first gap, connecting the first radiation portion and the second radiation portion; wherein the current flows through the first radiation portion and flows towards the second radiation portion through the connection capacitor. 
However, in the same field of endeavor, Mow in figures 15 and 16 teaches the employment of connection capacitors (168, see [71] and [86]), the connection capacitor (168) crossing the first gap (182), connecting the first radiation portion and the second radiation portion (180 and/or 200/202/204); wherein the current flows through the first radiation portion (180 )and flows towards the second radiation portion (200/202/204) through the connection capacitor (168), the current is further coupled to the third radiation portion to generate radiation signals in different frequency bands (180, Fig 15 and [86-88]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ connection capacitors as taught by Mow in the Mow antenna structure to form the claimed invention in order adjust the size and shape of the antenna resonating element and thereby adjust the frequency response of the antenna (see Mow [0080] and [0086]).

Regarding claim 2, Zhou in paragraph 65, 85 and Fig. 5 discloses an antenna structure wherein the slot and the three gaps are all filled with an insulating material (234).

Regarding claim 3, Zhou in figure 1 discloses an antenna structure wherein the metallic back cover (102) and the metallic side frame (101) are integrally formed (jointly enclosed, see [47]). 
Zhou does not disclose: “with no other gaps and no other insulating slots”. 
However, Mow in figure 1 and paragraph 37 teaches an antenna structure wherein the metallic back cover and the metallic side frame (housing 12) are integrally formed with no other gaps and no other insulating slots.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Zhou and Mow to form the claimed invention in order to protect the internal component of the device housing the antenna structure. 

Regarding claim 4, Zhou in figures 4 and 5 discloses an antenna structure wherein the metallic back cover (metal main body 231) comprises an end portion, a first side portion, and a second side portion, the first side portion and the second side portion are respectively connected to both ends of the end portion, the slot (234) is U-shaped, the slot is defined on a side of the metallic back board near the end portion and extends in a direction of the first side portion and the second side portion.

Regarding claim 5, Zhou in figures 4-7 discloses an antenna structure, wherein the first gap and the second gap (2335) are both defined at the end portion, the first gap is positioned near the first side portion, the second gap is positioned near the second side portion; wherein the third gap is spaced from the first gap, the third gap is defined on the first side portion or the second side portion near the end portion; wherein the first gap, the second gap, and the third gap all penetrate and block the metallic side frame, and communicate with the slot.

Regarding claim 6, Zhou in figures 3 and 6 discloses an antenna structure further comprising a matching circuit (2333), wherein one end of the feed portion (2332) is electrically connected to the first radiation portion (2331) near the second gap (2335), the other end of the feed portion is electrically connected to a feeding source through the matching circuit (2333). 
Zhou is silent on disclosing: wherein the matching circuit comprises a first capacitor and the first inductor, one end of the first capacitor is electrically connected to the feed portion, the other end of the first capacitor is electrically connected to the first radiation portion, one end of the first inductor is electrically connected between the feed portion and the first capacitor, the other end of the first inductor is grounded.
However, Mow in figure 6 teaches an antenna structure wherein the matching circuit (matching network 152) may include electrical components such as resistors, inductors, and capacitors, and conductive traces, pieces of metal, and other structures that have associated resistances, inductances, and capacitances. (See [62])


Regarding claim 14, Zhou does not disclose: further comprises a metallic middle frame, wherein the metallic middle frame is made of metallic material and the metallic side frame is positioned at a periphery of the metallic middle frame.
However, Mow in figure 1 and 15 teaches an antenna structure further comprises a metallic middle frame (structure 196, see [0085]), wherein the metallic middle frame (196) is made of metallic material (see [0085] and [0092]) and the metallic side frame (180) is positioned at a periphery of the metallic middle frame (196).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the middle frame taught by Mow in the Zhou antenna structure to form the claimed invention in order to form an antenna ground plane (Mow [0085]) 

Regarding claim 15, Zhou in figures 1-5 discloses a wireless communication device , comprising an antenna structure comprising: a housing (Fig. 1), the housing comprising a metallic side frame (101) and a metallic back board (back cover 102), the metallic side frame (101) positioned at a periphery of the metallic back board (102, see also [48]), wherein the 
 Zhou does not disclose: a connection capacitor, the connection capacitor crossing the first gap, connecting the first radiation portion and the second radiation portion; wherein the current flows through the first radiation portion and flows towards the second radiation portion through the connection capacitor. 
However, in the same field of endeavor, Mow in figures 15 and 16 teaches the employment of connection capacitors (168, see [71] and [86]), the connection capacitor (168) crossing the first gap (182), connecting the first radiation portion and the second radiation portion (180 and/or 200/202/204); wherein the current flows through the first radiation portion (180 )and flows towards the second radiation portion (200/202/204) through the connection capacitor (168), the current is further coupled to the third radiation portion to generate radiation signals in different frequency bands (180, Fig 15 and [86-88]).


Regarding claim 16, Zhou in figures 1, 2 and 10 discloses a device further comprising a circuit board (31), an USB connector (107), and a speaker (108), the USB connector and the speaker are spaced on the circuit board (see [0094]), the USB connector is positioned adjacent to a middle location of the first radiation portion and is insulated from the first radiation portion through the slot (see Fig 2); wherein the speaker (108) is positioned at one side of the first radiation portion.
Zhou does to explicitly teach wherein the speaker is positioned at one side and corresponds to the first gap.
However, Mow in [0038] teaches that openings in housing 12 (and or device’s frame) may be used to form input-output ports, microphone ports, speaker ports, button openings, etc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Mow’s teachings in the device according to Zhou to form the claimed invention because it was well know at the time of the invention that openings in housing and or device’s frame 

Regarding claim 17, Zhou in figures 1-3 discloses a device wherein the feed portion and the first ground portion (233f) are respectively arranged on opposite sides of the USB connector (107) (compare component position between Figures 2 and 3), and the matching circuit, the first switch circuit and the second switch circuit are positioned on the circuit board. (See [0027]).
Zhou does not disclose: the connection capacitor is arranged corresponding to the speaker. 
However, Mow in figures 15 and 16 teaches connection capacitors arranged in between the gaps of the device frame; in addition, Mow in [0038] teaches that openings in housing 12 (and or device’s frame) may be used to form input-output ports, microphone ports, speaker ports, button openings, etc.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ Mow’s teachings in the device according to Zhou to form the claimed invention because it was well know at the time of the invention that openings in housing and or device’s frame may be used to form input-output ports, microphone ports, speaker ports, button openings, etc. (Mow [0038]). 

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Mow as applied to claims 1 and 17 above, and further in view of Liou et al. (US Pub. No. 2018/0159221, “Liou”).

Regarding claim 7, Zhou in figure 3 discloses an antenna structure further comprising a first ground portion and a first switch circuit (2334f), wherein the first ground portion is spaced apart from the feed portion (2332f), one end of the first ground portion is connected to the first radiation portion (2331f), the other end of the first ground portion is grounded through the first switch circuit (2334f). 
Zhou does not explicitly discloses wherein the first switch circuit comprises a switching unit and a plurality of switching elements, the switching unit is electrically connected to the first ground portion, the switching elements are connected in parallel to each other, one end of each switching element is electrically connected to the switching unit, the other end of each switching element is grounded; wherein the switching unit switches the first radiation portion, through the first ground portion, to connect with different switching elements, each switching element has a different impedance.
However, Zhou in [0059] teaches that switch circuits 2334 arranged according to a frequency band to be switched. For example, the frequency band switching module 2334 may include a single-pole double throw switch, a first capacitor and a second capacitor, where capacitance values of the first capacitor and the second capacitor are different. An input terminal of the single-pole double throw switch is connected to a frequency band switching point of the antenna structure 233. Two output terminals of the single-pole double throw 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Zhou to form the switch circuit to form the claimed invention because it is known that switch circuits can be arranged according to the frequency band to be switched. 
 Moreover, in the same field of endeavor, Liou in figures 3 and 4 teaches an antenna structure wherein the first switch circuit (19) comprises a switching unit (191) and a plurality of switching elements (193), the switching unit (191) is electrically connected to the ground portion (12), the switching elements (193) are connected in parallel to each other, one end of each switching element (193) is electrically connected to the switching unit (191), the other end of each switching element (193) is grounded; wherein the switching unit (191) switches the radiation portion, through the ground portion (12), to connect with different switching elements (193), each switching element has a different impedance. (See [52-53])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 8, Zhou in figures 3 and 4 discloses an antenna structure further comprising a second ground portion (see 233d) and a second switch circuit (witching module 2334d), wherein one end of the second ground portion is connected to the side of the third radiation portion (2331d) near the second gap (2335d), the other end of the second ground portion is grounded through the second switch circuit (2334d). 
Zhou does not explicitly discloses: a structure of the second switch circuit is substantially the same as the structure of the first switch circuit.
However, in the same field of endeavor, Liou in figures 3 and 4 teaches an antenna structure wherein the structure of the switch circuit is substantially the same as the structure of the first switch circuit.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch circuit of Liou in the antenna structure according to Zhou as modified to form the claimed invention so that by controlling the switching unit, the ground portions can be switched to connect with different first switching elements. Since each switching element has a 

Regarding claim 18, Zhou in figure 3 discloses a device wherein the antenna structure further comprises a first ground portion and a second ground portion, a first switch circuit (2334f), and a second switch (2334d), the first ground portion is spaced apart from the feed portion (2332f), one end of the first ground portion is connected to the first radiation portion (2331f), the other end of the first ground portion is grounded through the first switch circuit (2334f); wherein one end of the second ground portion is connected to the side of the third radiation portion (2331d) near the second gap (2335d), the other end of the second ground portion is grounded through the second switch circuit (2334d). 
Zhou does not explicitly discloses wherein the first switch circuit comprises a switching unit and a plurality of switching elements, the switching unit is electrically connected to the first ground portion, the switching elements are connected in parallel to each other, one end of each switching element is electrically connected to the switching unit, the other end of each switching element is grounded; wherein the switching unit switches the first radiation portion, through the first ground portion, to connect with different switching elements, each switching element has a different impedance; and a structure of the second switch circuit is substantially the same as the structure of the first switch circuit.
However, Zhou in [0059] teaches that switch circuits 2334 arranged according to a frequency band to be switched. For example, the frequency band switching module 2334 may include a single-pole double throw switch, a first capacitor and a second capacitor, where 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Zhou to form the switch circuit to form the claimed invention because it is known that switch circuits can be arranged according to the frequency band to be switched. 
 Moreover, in the same field of endeavor, Liou in figures 3 and 4 teaches a device wherein the first switch circuit (19) comprises a switching unit (191) and a plurality of switching elements (193), the switching unit (191) is electrically connected to the ground portion (12), the switching elements (193) are connected in parallel to each other, one end of each switching element (193) is electrically connected to the switching unit (191), the other end of each switching element (193) is grounded; wherein the switching unit (191) switches the radiation 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switch circuit of Liou in the device according to Zhou as modified to form the claimed invention so that by controlling the switching unit, the ground portions can be switched to connect with different first switching elements. Since each switching element has a different inductance value, a low frequency band of the antenna structure is adjustable through switching the switching unit. (Liou [0053])

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Mow and Liou, as applied to claims 8 and 18 above, and further in view of Jin et al. (US Pub. No. 2012/0229347, “Jin”).

Regarding claim 9, Zhou as modified does not disclose further comprising a first connection portion and a second connection portion, wherein the first connection portion and the second connection portion are spaced apart on both sides of the first gap, the first connection portion is connected to a side of the first radiation portion near the first gap, the second connection portion is connected to a side of the second radiation portion near the first gap, two opposite ends of the connection capacitor are electrically connected to the first connection portion and the second connection portion, and cross the first gap.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the connection portions taught by Jin, in the antenna structure according as Zhou as modified to form the claimed invention, in order to form a solid electrical connection between radiating portions that can withstand extreme conditions.  

Regarding claim 19, Zhou as modified does not disclose further comprising a first connection portion and a second connection portion, wherein the first connection portion and the second connection portion are spaced apart on both sides of the first gap, the first connection portion is connected to a side of the first radiation portion near the first gap, the second connection portion is connected to a side of the second radiation portion near the first gap, two opposite ends of the connection capacitor are electrically connected to the first connection portion and the second connection portion, and cross the first gap.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the connection portions taught by Jin, in the antenna structure according as Zhou as modified to form the claimed invention, in order to form a solid electrical connection between radiating portions that can withstand extreme conditions.  

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 7-9 and 16-17 respectively).
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed .
Claims 11-13 would be allowed for depending on claim 10 which contains the allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845